 Case 7:21-cv-00264 Document 1-2 Filed on 07/06/21 in TXSD Page 1 of 5
                                                                               Electronically Submitted
                                                                                   1/19/2021 12:00 AM
                                                                                  Hidalgo County Clerk
                                                                         Accepted by: Ester Espinoza

                               CL-21-0355-D
               CAUSE NO.

YOLANDIA ANN YBARRA,                                    IN THE COUNTY COURT
     Plaintiff

VS.                                                     AT LAW #

WAL-MART STORES TEXAS, LLC,
    Defendant                                           HIDALGO COUNTY, TEXAS


                          PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW     COMES, YOLANDIA        ANN      YBARRA, hereinafter called    Plaintiff

complaining of WAL-MART STORES TEXAS, LLC, hereinafter called Defendant, and

for cause of action would show as follows:

Parties

          1. Defendant is a corporation organized and existing under the laws of the

State of Texas.      Process may be had on Defendant by serving its registered

agent, C. T. Corporation Systems, at 1999 Bryan Street - Suite 900, Dallas, Texas,

75201, by certified mail return receipt requested.

Venue

          2.   Defendant owns, operates, and manages a business which is located

at 215 East Mile 3 Road in Palmhurst, Hidalgo County, Texas, which is where the

accident, giving rise to this suit, occurred.

          3. Venue is proper in Hidalgo County, Texas, pursuant to the Civil Practice

and Remedies Code § 15.002(a)(1) in that the cause of action occurred in Hidalgo

County, Texas and (1) an act or omission of Defendant's negligence occurred in

Hidalgo County where suit was filed.
  Case 7:21-cv-00264 Document 1-2 Filed on 07/06/21 in TXSD Page 2 of 5
                                                                               Electronically Submitted
                                                                                   1/19/2021 12:00 AM
                                                                                  Hidalgo County Clerk
                                                                         Accepted by: Ester Espinoza
                                   CL-21-0355-D

        Venue is also proper in this suit in Hidalgo County, Texas, pursuant to the

Civil Practice and Remedies Code § 15.002(a)(2) in that Hidalgo County is the

County in which the cause of action arose, as well as the County in which

Defendant conducted business at the time the cause of action arose.

Facts

         4.   Plaintiff would show that on or about May 13, 2020, Plaintiff was an

invitee to Defendant's business located at 215 East Mile 3 Road, Palmhurst,

Hidalgo County, Texas. Plaintiff was at Defendant's business when Plaintiff slipped

and fell on water located on the floor thus causing Plaintiff to suffer serious, and

lasting injuries for which she now sues.    All of such damages were foreseeable

and proximately caused by the act or omission on the part of Defendant herein,

or one or more of its agents or employees.

         5.   At the time of the accident made the basis of these claims, the

Defendant, acting by and through its agents, servants, or employees created or

maintained a dangerous condition on said premises used by the business invitee.

Said dangerous condition was due to water on the floor in an area utilized by the

business invitees while at the business, including the use by the Plaintiff herein.

The water on the floor created the dangerous condition that caused Plaintiffs

injuries and damages.      The Defendant's agents and employees working at the

location knew or should have known that it was a dangerous condition and a

hazard to the business invitees.

         6.   Plaintiff will show that at the time of the incident made the basis of

this suit, the Defendant, as occupier of the premises, acting by and through its
  Case 7:21-cv-00264 Document 1-2 Filed on 07/06/21 in TXSD Page 3 of 5
                                                                                Electronically Submitted
                                                                                    1/19/2021 12:00 AM
                                                                                   Hidalgo County Clerk
                                                                          Accepted by: Ester Espinoza
                                  CL-21-0355-D

agents, servants, or employees, had actual or constructive knowledge of the

dangerous condition since Defendant knew or should have known that there was

water on the floor in an area utilized by t le business invitees while at the

business, including the use by the Plaintiff herein.

       7. At the time and place of the incident made the basis of this suit, the

Defendant acting by and through its agents, s set out hereinafter, servants, or

employees, were guilty of various acts of neglig nce in breach of their duty to take

whatever action is reasonably prudent unde        the circumstances to reduce or

eliminate the unreasonable risk from the dan erous condition maintained on the

premises.   Defendant as the owner of the above described business, also had a

duty to maintain its business premises in a reasonable safe condition for its

business patrons and invitees. Defendant negli ently permitted and maintained on

said business premises the following dange us conditions which created an

unreasonable risk of injury to business invitees including Plaintiffs to wit:

      a.    Defendant failed to properly and dequately discover the dangerous
            condition on the premises which ire used by invitees while moving
            about the business.

      b.    Defendant failed to correct the d ngerous condition existing on the
            premises.

      c.    Defendant failed to provide a busiress that was free of a dangerous
            condition.

      d.    Defendant created a dangerous condition.

      e.    Defendant failed to provide notice mf the dangerous condition.

      g.    Defendant failed to correct the da gerous condition despite knowing
            that the condition existed.
 Case 7:21-cv-00264 Document 1-2 Filed on 07/06/21 in TXSD Page 4 of 5
                                                                               Electronically Submitted
                                                                                   1/19/2021 12:00 AM
                                                                                  Hidalgo County Clerk
                                                                         Accepted by: Ester Espinoza
                                  CL-21-0355-D

      Pleading further, and in the alternative, Plaintiff invokes the doctrine of res

ipsa loquitur.

       8. Plaintiff contends that nothing she did or failed to do contributed to the

cause of the incident that is the basis of this suit.

                                    DAMAGES

      9. By reason of all the foregoing acts and omissions, each and all of which

constitute negligence and gross negligence, the Plaintiff has sustained injuries and

damages in an amount within the jurisdictional amount of this Court for which she

sues. As a result of the injuries, Plaintiff has suffered actual damages in the form

of past and future medical expenses, past and future physical pain and suffering,

past and future mental anguish, and past and future physical impairment. Plaintiffs

request for all monetary relief does not exceed $ 75,000.00, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees.

Plaintiff requests prejudgment interest and interest on the judgment. Plaintiff

respectfully reserves the right to amend this petition and to allege with specificity

any further acts and/or omissions as discovery may develop, and to allege specific

damages to Plaintiff in light of condition and damages known at the time of trial

of the case.

                                     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays the Defendant be

served with process and cited in terms of law to appear and answer and that

upon a final hearing or trial hereof, that Plaintiff have judgment against the

Defendant for all of their damages as plead herein above and as found by the
  Case 7:21-cv-00264 Document 1-2 Filed on 07/06/21 in TXSD Page 5 of 5
                                                                               Electronically Submitted
                                                                                   1/19/2021 12:00 AM
                                                                                  Hidalgo County Clerk
                                                                         Accepted by: Ester Espinoza
                                  CL-21-0355-D

trier of fact, for costs of court, for prejudgment and post judgment interest at the

maximum legal rate until it is paid.      Plaintiff further prays for a demand for

judgment for all the other relief to which the Plaintiff deems herself entitled.

                                          Respectfully submitted,

                                          LAW OFFICES OF ROJELIO GARZA
                                         4405 N. McCOLL ROAD
                                          McALLEN, TEXAS 78504
                                         (956) 664-0009 TELEPHONE
                                         (956) 664-2028 FACSIMILE
                                          email: attomeyrgarza@yahoo.com



                                          BY:
                                             ROJELIS ARZA
                                            Texas State Bar No. 07742900
                                             ATTORNEY FOR PLAINTIFF
